 



Exhibit 10.107

Line of Credit Commitment Letter – United Bank

      Lawrence W. Sinnott, CPA
SVP and Chief Financial Officer
Versar, Inc.
6850 Versar Center
Springfield, Virginia 22151   September 16, 2003

Dear Mr. Sinnott:

          The following Commitment Letter is to supercede the Commitment dated
September 12, 2003.

          United Bank, a Virginia banking corporation (the “Bank”) is pleased to
offer to Versar, Inc., a Delaware corporation, GEOMET Technologies, LLC, a
Maryland limited liability company, Versar Global Solutions, Inc., a Virginia
corporation, Versar Environmental Company, a Pennsylvania corporation, and all
other now or hereafter existing subsidiaries of Versar, Inc. (individually and
collectively, the “Borrower”) its commitment to establish the credit facility
described in Section I hereof (the “Loan”) subject to the terms and conditions
set forth in Section II hereof.



I.   The Loan.

                      A.   Type of Credit Facility:     Revolving Line of
Credit. The Borrower may obtain advances up to the lesser of the Borrowing Base
and the Principal Amount. Subject to the foregoing, amounts borrowed and repaid
or prepaid may be re-borrowed.                       B.   “Principal Amount”:  
$5,000,000.00.                           C.   “Borrowing Base”:   The sum of
(i) 90% of the Net Unpaid Balance of all Assigned Prime Government Accounts; and
(ii) the lesser of (A) $2,000,000 and (B) the sum of (1) 75% of the Net Unpaid
Balance of all Commercial Accounts and (2) 75% of the Net Unpaid Balance of all
Other Government Accounts. As used herein, the following terms shall have the
following meanings:

120



--------------------------------------------------------------------------------



 





       (1) “Net Unpaid Balance” means at any date the unpaid balance of an
Eligible Account at such date not including any unearned finance charges, late
payment charges or other similar charges, or any extension, service or
collection fees in respect thereof.          (2) “Eligible Accounts” means such
Billed Accounts for goods delivered or services rendered owing to the Borrower
as the Bank, in its reasonable discretion, shall from time to time elect to
consider Eligible Accounts for purposes of the Loan Documents.          (3)
“Billed Accounts” means accounts receivable for which a bill has been rendered
to the account debtor and which are unpaid for no more than ninety (90) days
from the date of the original bill.          (4) “Assigned Prime Government
Accounts” means Eligible Government Accounts where the Borrower is a prime
contractor with the United States and as to which the Borrower shall have
satisfied the requirements of the Assignment of Claims Act of 1940, as amended,
in respect thereof and the Bank is satisfied as to the absence of set-offs,
counterclaims and other defenses to payment on the part of the United States.  
       (5) “Other Government Accounts” means Eligible Government Accounts that
are owing from a person which is a prime contractor with the United States, and
arise in respect of said prime contract.          (6) “Eligible Government
Accounts” means Eligible Accounts that are Billed Accounts owing from the United
States or from a prime contractor with the United States.          (7)
“Commercial Accounts” means Eligible Accounts other than Eligible Government
Accounts.

                  D.   Purpose:   To finance working capital and for other
general business purposes.

121



--------------------------------------------------------------------------------



 

                  E.   Interest Rate:   Advances under the Loan shall bear
interest at a variable rate equal to the Prime Rate plus the Variance; provided,
however, that in no event shall the interest rate on the Loan be less than the
Floor Rate. As used herein, the following terms shall have the following
meanings:



       (1) “Prime Rate” means that variable rate of interest published in The
Wall Street Journal from time to time as the domestic prime rate under the
heading “Money Rates”. The Prime Rate is not necessarily the lowest rate charged
by the Bank to borrowers. The interest rate on the Loan will change in
accordance with changes in the Prime Rate, as and when such changes occur.    
     (2) “Variance” and “Floor Rate” mean those rates per annum determined with
reference to the Borrower’s Net Profit Goal, as follows: (a) reaching Net Profit
Goal for 2 consecutive fiscal quarters, Variance of 1.25% and Floor Rate of
5.25%; (b) reaching Net Profit Goal for 3 consecutive fiscal quarters, Variance
of 1.00% and Floor Rate of 5.00%; (c) reaching Net Profit Goal for 4 consecutive
fiscal quarters, Variance of 0.75% and Floor Rate of 4.75%; (d) reaching Net
Profit Goal for 5 consecutive fiscal quarters, Variance of 0.50% and Floor Rate
of 4.50%; and (e) failure to reach Net Profit Goal in any fiscal quarter,
Variance of 1.50% and Floor Rate of 5.50%. The Variance and Floor Rate will be
measured based upon the Borrower’s quarterly financial statements, beginning
with the financial statements covering the first fiscal quarter of 2004, and
looking back to such statements covering the fourth fiscal quarter of 2003.
Until such time as said financial statements are received by the Bank, the
Variance and Floor Rate shall be as set forth in clause (e), above. Each change
in the Variance and Floor Rate shall take effect in the fiscal quarter next
following the fiscal quarter of determination.          (3) “Net Profit Goal”
means quarterly net profits (as determined in accordance with GAAP) of
$200,000.00 or more.     Interest on the Loan shall be calculated on the basis
of a 360-day year, for the actual number of days elapsed.

122



--------------------------------------------------------------------------------



 





  F.   Payments:



  (1) Interest. Accrued interest shall be payable in consecutive monthly
installments, and in full on the Maturity Date.     (2) Principal. Principal
shall be payable in full on the Maturity Date.     (3) Optional Prepayments.
Principal on the Loan may be prepaid in whole or in part without penalty.    
(4) Mandatory Prepayments. If on any day the unpaid principal amount of the Loan
exceeds the Borrowing Base, the Borrower shall pay, and there shall become
immediately due and payable, an amount equal to such excess, together with
interest accrued thereon.



  G.   “Maturity Date”:   November 30, 2005.     H.   Fees:   The Borrower shall
pay an administrative fee of $800.00 per month to the Bank.     I.   Security:
  The Loan shall be secured by a perfected first lien on all of the assets of
the Borrower.



II.   Terms and Conditions. Each of the following is a precondition to the
obligation of the Bank to establish the Loan:



  A.   Documentation: The Borrower shall execute and deliver or cause to be
delivered to the Bank such instruments, documents, certificates, opinions and
assurances as the Bank may request in connection with the establishment of the
Loan (the “Loan Documents”) and in connection with the Borrower’s authority and
capacity to accept the Loan and execute the Loan Documents (including, without
limitation, corporate resolutions, partnership agreements and authorizations,
letters of consent); and the Borrower shall be required to take such other
action in connection with the Loan as the Bank may reasonably request. The
Bank’s forms of Loan Documents shall be used. In addition to the standard
provisions that are normally contained in documents relating to a loan similar
to the Loan, the Loan Documents shall contain the following provisions:



  (1) A right of setoff.     (2) A confession of judgment and waiver of
exemption clause.     (3) A late fee of 5.0% of the amount of any scheduled
payment which is not paid within 7 days after its scheduled due date.     (4) A
“due on sale” and “due on encumbrance” clause.

123



--------------------------------------------------------------------------------



 





  (5) The following affirmative and negative covenants:



  (a)   The Borrower shall be required to submit to the Bank (i) annual audited
consolidated financial statements, together with financial statement and cash
flow projections, and a 10K, within ninety (90) days of its fiscal year-end,
(ii) quarterly Borrower-prepared financial statements and a 10Q, together with a
covenant compliance certificate, within 45 days of the end of each fiscal
quarter; (iii) current contract backlog and project status reports, within 30
days after the end of each calendar quarter; (iv) monthly borrowing base
certificates and a report of the aging of the Borrower’s receivables, within
15 days of the end of each month; and (v) other financial information within
thirty (30) days of the Bank’s request therefor.     (b)   The Bank shall be
allowed to make annual audits of the books and records of the Borrower at the
Bank’s discretion.     (c)   The Borrower shall satisfy the requirements of the
Assignment of Claims Act of 1940, as amended, in respect of All Eligible
Government Accounts in excess of $500,000.00 in contract price, where the
Borrower is a prime contractor with the United States.     (d)   All payments on
the Borrower’s accounts receivable shall be paid directly to the Bank in
accordance with the Bank’s form of lockbox agreement.     (e)   During the term
of the Loan, the following financial covenants must be observed:



  (i) Minimum Tangible Net Worth: $6,500,000.00.     (ii) Maximum Total
Liabilities to Tangible Net Worth: 2.5:1.0.     (iii) Minimum Current Ratio:
1.25:1.0.     As used herein and in the Loan Documents, accounting terms shall
generally have their respective meanings under GAAP.



  B.   “Closing Date”: The Loan shall be closed on such date as is mutually
satisfactory to the Borrower and the Bank, but not later than September 30,
2003, unless we agree in writing to a later date. In the event the Loan is not
closed by the Closing Date, this commitment shall expire and the Bank shall have
no further obligation hereunder.

124



--------------------------------------------------------------------------------



 





  C.   Expenses: All documentation shall be prepared by the Bank’s counsel,
Troutman Sanders LLP, and shall be in form and substance satisfactory to the
Bank and its counsel. The Borrower shall be responsible for the expenses of the
Bank (including the fees of Bank counsel) whether or not the Loan closes.     D.
  Broker’s fees: Any and all brokerage commission or finder’s fee payable in
connection with the Loan shall be paid by the Borrower and not by the Bank. The
Borrower agrees to indemnify and hold the Bank harmless from and against any
claim of any broker or finder arising out of the transactions contemplated
hereby. This obligation shall survive the expiration or termination of this
commitment.     E.   Other requirements:



  (1) Verification satisfactory to the Bank of the financial statements and
projections provided to it. The Borrower shall cooperate with Bank employees and
agents in this process and shall hold the Bank harmless from and against any
loss which may result, directly or indirectly, from these procedures.     (2) No
material adverse change in the Borrower’s financial condition or prospects, or
in the condition of any security, between the date hereof and the Closing Date.
    (3) The Bank shall have received from Grant Thornton a draft financial audit
of the Borrower for June 30, 2003, showing no material changes to the Borrower’s
income statement and balance sheet.     (4) The Bank will require an opinion
letter from the Borrower’s counsel, acceptable to it in form, which verifies the
proper authorization, execution, delivery, and enforceability of the Loan
Documents, and which opines as to certain other matters required by the Bank.  
  (5) There shall exist no default in any of the Borrower’s obligations or in
the Borrower’s compliance with any applicable legal requirements.

          This commitment is not assignable by operation of law or otherwise
without the Bank’s prior written consent. This letter evidences an agreement
between the Borrower and the Bank only and is not to be relied upon by any third
party without the prior written consent of the Bank. No statements, agreements
or representations, oral or written, which may have been made by the Bank or by
any employee, agent or broker acting on the Bank’s behalf, with respect to the
transactions contemplated by this letter, will be of any force or effect, except
to the extent stated in this letter, and all prior agreements and
representations in respect of such transactions are merged herein so that this
letter contains the entire agreement between the Bank and the Borrower. This
letter may not be amended, modified, supplemented or terminated except by
written agreement signed by the Borrower and the Bank.

125



--------------------------------------------------------------------------------



 



          Upon the Borrower’s acceptance of the offer contained in this letter,
signed and returned to the Bank, the Bank shall proceed with the preparation of
the Loan Documents. The Bank’s obligations hereunder shall expire unless this
letter is signed and returned to the Bank on or before September 19, 2003.

          This letter, the agreements evidenced hereby, and the transactions
contemplated hereby, shall be governed in all respects by the laws of the
Commonwealth of Virginia.

        Very truly yours,         UNITED BANK         By:     /S/ Louise M.
Wager    

--------------------------------------------------------------------------------

        Louise M. Wager         Senior Vice President

          The undersigned hereby accept the foregoing Commitment and agree to
consummate the transactions contemplated therein.

              VERSAR, INC.   [SEAL]                 Date:     9/16/03          
            By:       /S/ Lawrence W. Sinnott            

--------------------------------------------------------------------------------

                Name: Lawrence W. Sinnott                 Title: Sr. VP & CFO  
                    GEOMET TECHNOLOGIES, LLC   [SEAL]                   By:  
    /S/ Lawrence W. Sinnott            

--------------------------------------------------------------------------------

                Name: Lawrence W. Sinnott                 Title: Vice President
                      VERSAR GLOBAL SOLUTIONS, INC.   [SEAL]                  
By:       /S/ Lawrence W. Sinnott            

--------------------------------------------------------------------------------

                Name: Lawrence W. Sinnott                 Title: Vice President
       

126



--------------------------------------------------------------------------------



 

              VERSAR ENVIRONMENTAL COMPANY                       By:       /S/
Lawrence W. Sinnott            

--------------------------------------------------------------------------------

                Name: Lawrence W. Sinnott                 Title: Vice President
       

127